Cite as 2014 Ark. App. 76

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CV-13-886


                                                  Opinion Delivered   January 29, 2014

CHRYSTAL CASTILLO-CHAVEZ                          APPEAL FROM THE JOHNSON
                    APPELLANT                     COUNTY CIRCUIT COURT
                                                  [No. JV-2012-34]
V.
                                                  HONORABLE KEN D. COKER, JR.,
                                                  JUDGE
ARKANSAS DEPARTMENT OF HUMAN
SERVICES and MINOR CHILDREN                       AFFIRMED; MOTION TO WITHDRAW
                       APPELLEES                  GRANTED



                              LARRY D. VAUGHT, Judge

       This is a no-merit appeal from an order terminating Chrystal Castillo-Chavez’s parental

rights to her children, DH (dob June 10, 1997), HH (dob August 30, 1998), and IH (dob May

12, 2001).1 Chavez’s appellate counsel has filed a brief and a motion to withdraw under Linker-

Flores v. Arkansas Department of Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Ark.

Sup. Ct. R. 6-9(i) (2013). Chavez was provided a copy of her counsel’s brief and motion, and she

was given an opportunity to file pro se points but has declined to do so. Neither the Arkansas

Department of Human Services (DHS) nor the attorney ad litem filed a responsive brief. We

affirm and grant counsel’s motion.




       1
        The trial court also terminated the parental rights of HH and IH’s putative father, Juan
Castillo-Chavez. (The father of DH is unknown.) Juan did not appear at the termination hearing
and has not appealed the order terminating his parental rights.
                                   Cite as 2014 Ark. App. 76

       DH, HH, and IH came into DHS custody on March 2, 2012, based on allegations of

inadequate shelter and Chavez’s drug use. An adjudication order, entered May 16, 2012, found

the children dependent-neglected based on those allegations and ordered Chavez to submit to

random drug screens, complete parenting classes, obtain and maintain stable and appropriate

housing and employment, and submit to and successfully complete outpatient drug treatment.

Additionally, Chavez was permitted to visit the children contingent on negative drug screens.

The order further reflected that DHS made referrals to Chavez for a drug and alcohol

assessment, which led to referrals for outpatient and inpatient drug treatment. It was noted in

the adjudication order that DHS also made referrals for counseling, conducted random drug

screens and a hair-follicle test, and offered parenting classes.

       In April 2013, DHS petitioned to terminate Chavez’s parental rights, alleging that it was

in the best interest of the juveniles, including consideration of the likelihood that they would be

adopted if the termination petition was granted and the potential harm caused by returning the

children to the custody of the parent. DHS further alleged that grounds as set forth in Ark. Code

Ann. § 9-27-341(b)(3)(B)(i)(a)2 and (vii)(a)3 (Supp. 2013) supported the termination.

       2
        The ground set forth in Ark. Code Ann. § 9-27-341(b)(3)(B)(i)(a) provides that a
juvenile has been adjudicated by the court to be dependent-neglected and has continued to be
out of the custody of the parent for twelve months and, despite a meaningful effort by the
department to rehabilitate the parent and correct the conditions that caused removal, those
conditions have not been remedied by the parent.
       3
        The ground set forth in Ark. Code Ann. § 9-27-341(b)(3)(B)(vii)(a) provides that other
factors or issues arose subsequent to the filing of the original petition for dependency-neglect
that demonstrate that placement of the juvenile in the custody of the parent is contrary to the
juvenile’s health, safety, or welfare and that, despite the offer of appropriate family services, the
parent has manifested the incapacity or indifference to remedy the subsequent issues or factors
or rehabilitate the parent’s circumstances that prevent the placement of the juvenile in the
custody of the parent.

                                                 2
                                  Cite as 2014 Ark. App. 76

       At the July 9, 2013 termination hearing, Chavez’s caseworker testified that DHS was

recommending termination of Chavez’s parental rights. Specifically, the caseworker said that

Chavez attended the intake for counseling, but she did not complete the scheduled sessions; she

completed parenting classes; she did not attend outpatient drug treatment; and she completed

inpatient drug treatment. The caseworker said that while Chavez completed the inpatient drug

treatment and started a voluntary follow-up drug-free program, she discontinued it within a few

days. The caseworker testified that in four posttreatment drug screens (one just a couple of

weeks before the termination hearing), Chavez tested positive for methamphetamine. A hair-

follicle test was also positive for methamphetamine. Chavez’s caseworker said that Chavez lived

in seven different places during the case, she spent seventy-seven days in jail, and visited her

children only thirteen times despite seventy-one opportunities. The caseworker told the trial

court that the children were adoptable, there were no impediments to adoption, and that DHS

had identified families interested in two of the children. Based on this evidence, the trial court

granted DHS’s petition to terminate Chavez’s parental rights to DH, HH, and IH, finding that

DHS had proved by clear and convincing evidence both grounds alleged in the petition. This

no-merit appeal followed.

       In compliance with Linker-Flores, and Rule 6-9(i), Chavez’s counsel ordered the entire

record and examined it for adverse rulings. Counsel listed the two adverse rulings in this

case—the trial court’s denial of Chavez’s motion for a continuance and the decision to terminate

Chavez’s parental rights—and has adequately discussed why there is no arguable merit to an

appeal of these rulings. After carefully examining the record and the no-merit brief, we hold that



                                                3
                                 Cite as 2014 Ark. App. 76

Chavez’s counsel has complied with the requirements for a no-merit parental-rights-termination

appeal and that the appeal is wholly without merit. We therefore affirm the termination of

Chavez’s parental rights to DH, HH, and IH by memorandum opinion, In re Memorandum

Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985), and grant the motion to withdraw.

       Affirmed; motion to withdraw granted.

       GRUBER and WHITEAKER, JJ., agree.

       Deborah R. Sallings, Arkansas Public Defender Commission, for appellant.

       No response.




                                              4